Citation Nr: 1743554	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-30 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for instability of the right knee.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel
INTRODUCTION

The Veteran had active military service in the U.S. Marine Corps from September 1983 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The Veteran appeared at a travel-board hearing in November 2016 before the undersigned Veterans Law Judge.  The transcript of this hearing has been associated with the Veteran's claims file.

The issue of a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee disability does not show evidence of severe instability, ankylosis, and has range of motion within normal limits.

2.  The Veteran has frequent episodes of "locking" and pain in his right knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for instability of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257, 5260, 5261, 5262, 5263 (2016).

2.  The criteria for a separate disability rating of 20 percent for cartilage, dislocated, with frequent episodes of "locking," pain, and effusion of the right knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As this decision grants and remands the benefits sought on appeal, the Veteran could not be prejudiced and discussion of compliance with the duty to notify and assist is moot.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  DeLuca, 8 Vet. App. at 205.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).



	Right knee disability

At issue is whether the Veteran is entitled to an increased rating for the Veteran's right knee disability.  The Veteran is not entitled to an increased disability rating due to instability of his knee as the Veteran's statements and treatment records throughout the period of appeal indicate the Veteran's instability of his right knee is of moderate impairment.  However, the Veteran is entitled to a separate compensable disability rating for dislocation, "locking," pain, and effusion of the right knee.

The Veteran's right knee disability is currently evaluated as 20 percent disabling effective December 1, 2010, under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Diagnostic Code 5257 rates on the basis of recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as a maximum 30 percent disabling.  Id.  

In July 2011, the Veteran received a VA examination of his knees.  The Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, and pain.  He further reported flare-ups precipitated by physical activity, difficulty standing, walking, and difficulty climbing steps and inclines.  The examiner noted that the Veteran's scar from his previous right knee surgery was superficial, with no inflammation, and no limitation of function due to the scar. 

The examiner also noted that the Veteran walks with a normal gait, walks normal in a tandem gait, and does not require an assistive device for ambulation.  The right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, subluxation or guarding of movement.  There was no locking pain, genu recurvatum or crepitus, and no ankylosis.  Range of motion testing showed the Veteran's knee was within normal limits for flexion and extension, he was able to do repetitive range of motion testing, and there were no additional limitations after repetitive range of motion testing.  Moreover, joint function was not limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.
  
It was further noted that the anterior and posterior cruciate ligaments stability test was within normal limits, and the medial and lateral meniscus test was within normal limits; however, the medial and lateral collateral ligaments stability test was abnormal with moderate instability.  Degenerative arthritic changes was noted on x-ray and pain and limited capacity for standing and walking affect physically demanding aspects of home maintenance. 

In October 2013, the Veteran had surgery of his right knee which included right knee arthroscopy, a partial meniscectomy, and reconstructive surgery of his ACL.  The surgeon noted that the Veteran had a positive Lachman, positive anterior drawer, and positive pivot shift but no varus valgus instability at full extension.  The arthroscope determined grade III changes on the patella articular cartilage, a tear in the posterior horn, and chronic abscess of the anterior cruciate was confirmed.  After surgery, the Lachman test was negative and the Veteran had full range of motion.

The medical evidence and the Veteran's lay statements show that the Veteran's right knee is moderately impaired by his instability.  As referenced above, the examiner in the Veteran's July 2011 examination noted that the Veteran's right knee had moderate instability.  Although the Veteran had right knee surgery in October 2013, there is no evidence of record prior to this that shows the Veteran's right knee instability increased to a level of "severe."  Additionally, while prior to surgery tests showed evidence of instability, there is no indication of what level of instability the Veteran's knee was affected.  After the Veteran's surgery, the examiner noted that the Veteran had full range of motion with no mention of instability.  Moreover, as noted above, the Veteran testified in his hearing that his knee dislocates once or twice per month and that a knee brace helps with the instability as well as surgery.  Lastly, in a November 2016 written statement, the Veteran's private physician indicated that the Veteran's October 2013 surgery "has helped the Veteran's right knee."

As such, the Board finds that the Veteran is entitled to a disability rating of 20 percent disabling, and no higher, as the medical evidence of record shows his level of knee subluxation or lateral instability is of a moderate level.  

However, the Board finds that the Veteran is entitled to a separate 20 percent disability rating pursuant to Diagnostic Code 5258.  The Board notes that VA is required to evaluate the Veteran's disability under the most appropriate rating criteria that will provide the most benefit to the Veteran.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

In this case, the Board has considered the Veteran's testimony that he has a "wobbling" of the knee which triggers his knee to lock up.  The Veteran also testified that the lock ups to his knee was the primary reason he had the surgeries to his knee.  He further testified that his knee swells and he always has fluid in it, and that pain is constant being worse in the winter.  The Board recognizes that the Veteran is competent to report his symptoms and the Board finds him credible in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The evidence shows that the Veteran has had three prior surgeries to his right knee, with his most recent being in October 2013 for reconstruction of his ACL.  Accordingly, the Veteran is entitled to a separate 20 percent disabling evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5258.

The Board has also considered a higher rating under other potentially applicable diagnostic codes.  Under Diagnostic Codes 5260 and 5261, a rating is not warranted as the July 2011 VA examination found the Veteran's range of motion to be within normal limits, and the Veteran had full range of motion after his October 2013 surgery.  The probative medical evidence of record also consistently indicates that there is no ankylosis of the Veteran's right knee.  As such, DC 5256, which refers to ankylosis, is not for application.  Likewise, the record also does not reflect any tibia or fibula impairment or genu recurvatum, thus, DC 5262 and DC 5263is not for application.  

Additionally, the Board has considered whether additional compensation is warranted for functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2016).  The Board recognizes the Veteran's assertions that he has difficulty getting out of bed, taking showers, putting on shoes, prolonged sitting and standing is problematic, and that he can only walk about two blocks before needing to rest. However, the Board finds that these symptoms are adequately compensated in the ratings already assigned for instability, pain, locking and swelling, as these symptoms cause the impairments noted by the Veteran.  Additionally, as mentioned above, the Veteran's 2011 VA examination shows range of motion within normal limits and joint function of the right knee is not additionally limited by pain, weakness, fatigue, lack of endurance, or incoordination on repetitive use.  Additionally, the surgeon in the Veteran's October 2013 surgery found full range of motion after the Veteran's surgery, and the November 2016 written statement by the Veteran's private physician specifically noted a worsening of the Veteran's left knee, and that the surgery "helped the right knee."  As a result, the Board finds that the Veteran is not entitled to additional compensation for functional loss. 

In sum, a rating greater than 20 percent for instability of the right knee is denied, and a separate rating of 20 percent for effusion, locking and pain in the right knee is granted.


ORDER

Entitlement to a rating greater than 20 percent for instability of the right knee is denied.

Entitlement to a separate 20 percent disability rating for right knee locking, pain, and effusion is granted.  





REMAND

After a review of the Veteran's claim file, The Board has determined a remand is necessary for further development to properly adjudicate the Veteran's left knee service connection claim.

The evidence of record shows the Veteran first complained of left knee pain in October 1996 and subsequently in November 2010.  The Veteran testified that initially the left knee would hurt once in a while, but it began to bother him about five years ago.  He further testified that he walks with an abnormal gait because he favors the left knee by putting more weight on it due to the problems he has with his right knee.  He also indicated a doctor informed him that since he has been favoring the knee for so long, it's beginning to wear down.  

Additionally, the Veteran's private physician noted that the Veteran's left knee has gradually worsened and his most recent x-ray of July 2016 showed degenerative changes.  Further, the x-ray examination referenced by the Veteran's private physician is not in the Veteran's claim file.  As a result, a remand is necessary to attempt to obtain all of the Veteran's private treatment records. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the Veteran's left knee disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

(a).  A specific request should be made for any records from Dr. T.R.W., the Veteran's private physician, once an appropriate release from the Veteran has been received.

(b).  The AOJ should also obtain any outstanding and relevant VA treatment records.  The efforts to obtain these records must be documented in the Veteran's electronic file.

2.  Schedule the Veteran for an examination of his left knee with an appropriate medical professional. The file should be made available to the examiner and the examiner should indicate in the report that review of the file has taken place.

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more), that the Veteran's left knee condition is either (i) caused by, (ii) permanently aggravated by, (iii) or otherwise related to his service-connected right knee disability.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  If the examiner determines that he or she is unable to provide the requested opinion without resort to speculation, the examiner must provide a reasoned explanation for such conclusion.

3.  After completion of the above, readjudicate the claim.  If any benefit requested on appeal is not granted, a supplemental statement of the case should be issued, and the case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


